Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT*LIFE II VARIABLE ESTATE DESIGN VARIABLE ACCUMULATION DESIGN SM FLEXDESIGN VUL ® ING PROTECTOR ELITE ING INVESTOR ELITE FLEXIBLE PREMIUMVARIABLE UNIVERSAL LIFE INSURANCE POLICIES and SELECT*ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by RELIASTAR LIFE INSURANCE COMPANY and its SELECT*LIFE VARIABLE ACCOUNT RELIASTAR SELECT VARIABLE ACCOUNT Supplement dated January 18, 2007, to your current Variable Annuity/Life Insurance Prospectus. Please read it carefully and keep it with your Prospectus for future reference. Since late 2003, ReliaStar Life Insurance Company (ReliaStar) has been engaged in litigation with Paul M. Prusky (Prusky), et al. regarding a 1998 agreement between Prusky and ReliaStar. Under the agreement, Prusky, through a profit-sharing plan, engaged in frequent electronic trading between subaccounts available through certain ReliaStar variable life insurance policies (market timing).
